DETAILED ACTION
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: upon further examination it has been decided that the prior art neither anticipates nor renders obvious the claimed system for capping a mouth of a container comprising a press-on cap irreversibly capping the mouth of a container, being made of a polymeric material able to withstand high temp sterilization the cap comprises, a tubular sleeve configured to be irreversibly locked to the mouth of a container, a rim that radially projects out from said sleeve, a capping wall oriented transverse to said sleeve and extending from the rim over a front surface delimited by the rim wherein the surface faces outwardly, and a plurality of protrusions which extend out of the front surface; wherein the front surface has a height variation relative to the rim ranging from -1%1% of a characteristic dimension of the capping wall; wherein the protrusion are shaped complementary to a gripping head, and wherein the protrusion are configured to guide the gripping heat during application of the press on caps. The prior art does not specifically disclose a cap for irreversibly capping the mouth of a container having a sleeve rim, and front surface with protrusion for engaging a capping head for application of the cap into said container wherein the front surface has a height variation relative to the rim across the front surface ranging from -1%-1% of a characteristic dimension of the capping wall as claimed. Thus it is examiners opinion that the prior art neither anticipates nor renders obvious the claimed invention. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

 
Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on 571-270-1926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Lucas E. A. Palmer/Examiner, Art Unit 3731                                                                                                                                                                                                        
/NATHANIEL C CHUKWURAH/Primary Examiner, Art Unit 3731